Citation Nr: 1608222	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-06 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for alopecia of the scalp.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active military service from September 1999 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Virtual VBMS paperless claims processing system was reviewed.

The issue of entitlement to a separate rating for radiculopathy of the lower extremities to include as secondary to service-connected low back strain has been raised by the record in an October 2015 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The examiner noted that the Veteran had a reduction in muscle strength in the left ankle partially due to chronic lower back problems with lower extremity radiculopathy.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's alopecia areata is manifested by hair loss only affecting the scalp and face.

2.  The more probative evidence fails to demonstrate that the Veteran's right ankle disability is related to his active duty service.

3.  The more probative evidence fails to demonstrate that the Veteran's left ankle disability is related to his active duty service.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for alopecia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7831 (2015).

2.  The criteria for the establishment of service connection for a right ankle disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2002); 38 C.F.R. §§ 3.303 (2015).

3.  The criteria for the establishment of service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2002); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In May 2008, the RO provided VCAA notice with respect to the Veteran's claims.

With respect to the issue of alopecia, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

I.  Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected alopecia does not warrant a compensable rating.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Under the rating criteria for the skin, the Veteran's alopecia areata is currently rated noncompensably (zero percent) disabling under DC 7831.  The Veteran contends that his alopecia warrants a compensable rating and is more severe than currently evaluated.
A noncompensable rating is warranted for alopecia areata manifested by loss of hair limited to scalp and face and a 10 percent rating is warranted for loss of all body hair.  See 38 C.F.R. § 4.118 , DC 7831 (2015).

The Veteran was afforded a VA examination in August 2008.  The Veteran reported that his scalp and beard bother him every day.  He stated that his beard itches and causes flakiness.  He reported he had bumps on his scalp and occasionally had swelling.  He further reported hair loss that had been going on since 2001.  Finally, he stated his symptoms were worse in the summer months and better in the winter months.  The Veteran did not use any corticosteroid or immunosuppressant drugs, but he did use antibiotics for cellulitis of the scalp.  He reported no use of intensive light therapy.  Upon examination he presented with no visible rashes, bumps, or lesions on his scalp.  The examiner noted the Veteran had alopecia that was pretty precise and covered 5 percent of his total body, which was all exposed. 

The Veteran was afforded another VA examination in February 2014.  The Veteran reported that his hair loss on his scalp had continued to worsen.  He further reported that he was started to note some skin desquamation of the scalp and dry skin on his face and neck.  He stated he did not use any prescription drugs on his face and scalp but did use specialized shampoos.  Upon examination it was noted that the Veteran's alopecia covered 5 to 20 percent of his total body area with less than 5 percent being an exposed area.  The examiner noted the Veteran's alopecia was primarily on the scalp, but some on the face and beard area near the malar region.  It was noted the Veteran's hair loss was limited to his scalp and face.  

The Veteran was afforded another VA examination in October 2015.  The examiner noted that the Veteran had patchy alopecia on the posterior scalp and malar area that covered 5 to 20 percent of the total body with 20 to 40 percent of that area being exposed.  It was noted the Veteran's hair loss was limited to his scalp and face.  

Applying the schedular criteria to the evidence of record, the Board finds that the criteria for a 10 percent rating for alopecia have not been met.  As detailed above, the Veteran's alopecia is manifested by loss of hair limited to the scalp.  The medical evidence does not reflect, and the Veteran does not argue, hair loss affecting other parts of the body.  The Veteran has only voiced complaints of hair loss affecting the face and scalp.  The evidence of record, therefore, contains no probative medical or lay evidence to support a compensable disability rating.  Thus, the preponderance of the evidence is against the claim, and the criteria for a compensable evaluation under Diagnostic Code 7831 have not been met.

Here, the disability for which service connection is in effect is specifically listed in a diagnostic code, the disability should be rated under that diagnostic code and not under another diagnostic code by analogy.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).  As Diagnostic Code 7831 is specifically for rating alopecia areata, further consideration of the Diagnostic Codes in 38 C.F.R. § 4.118 are not warranted.

In this case, the Board finds no provision upon which to assign a compensable rating for the Veteran's alopecia.

The Board has also considered the Veteran's statements regarding the severity of his alopecia.  The Veteran contends that his alopecia is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.118 with respect to determining the severity of his service-connected alopecia.  The evidence does not show that symptomatology associated with the Veteran's alopecia more nearly approximates the schedular criteria associated with a compensable rating.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's alopecia disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, with regard to the Veteran's alopecia, his primary complaint is symptomatic hair loss to the scalp.  This is precisely the symptomatology contemplated under Diagnostic Code 7831.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms".  The record does not show that the Veteran has required frequent hospitalizations for his disability.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of a compensable disability rating for the Veteran's service-connected alopecia.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Service Connection

The Veteran seeks service connection for a bilateral ankle disability.  There is no competent, probative evidence linking his claimed bilateral ankle disabilities to his active duty military service and those claims will therefore be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  See also 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The Veteran contends that he sustained recurrent hyperextension injuries or sprains to both ankles during his active duty military service.  He stated that since service discharge in 2007, he has continued to experience bilateral ankle stiffness and discomfort, as well as popping and grinding with movement.  

The Veteran is currently diagnosed with bilateral inversion injuries or sprains of both ankles and malicious malalignment syndrome of the lower extremities as noted in the February 2014 and October 2015 VA examinations.  Therefore the Veteran has current disabilities as required by 38 C.F.R. § 3.303 (2015).

There is no objective evidence that the Veteran complained of bilateral ankle problems during active duty service.  The Veteran's June 1999 entrance examination did not note any ankle problems.  December 2002, October 2004, and March 2007 reports of medical history all contain affirmative declarations of not suffering from arthritis, bursitis or any bone, joint or other deformity.  In addition, the Veteran's service treatment records do not contain any complaints of ankle problems, despite multiple complaints of back and knee pain.  Given these other complaints, it would be expected that ankle complains would be of record.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir.1976) as recognizing the widely held view that "'[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur'" (emphasis added)); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440   (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded"). The fact that the Veteran instead waited until filing a claim for VA benefits undermines the probative value of his current assertions of a continuity of ankle symptomatology.  See Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (statements made for purposes of medical treatment may be afforded greater weight because there is a strong motive to tell the truth to receive proper care);

The Veteran was afforded a VA examination in August 2008.  He reported that he injured both ankles while playing basketball and while hiking.  He stated that he was treated with a no-running profile.  The examiner diagnosed the Veteran with bilateral ankle sprains with no real residuals.  

The Veteran was afforded another VA examination in February 2014.  The Veteran again reported that he hurt his ankles while playing basketball, twisting his right ankle in what he referred to as a full inversion; that is his ankle rolled until it touched the ground.  He stated he injured his left ankle in a similar way while hiking on uneven terrain.  He reported having gone to sick bay in both instances.  The examiner noted that the Veteran had a disturbance in locomotion biomechanically and that he had marked anteversion of both hips, clinically, in addition to lateral patellar facet pain bilaterally and pain over the Gerte's Tubercle bilaterally.  Those findings were all consistent with malicious malalignment syndrome which would support the Veteran's complaints.  The examiner noted the Veteran's lack of complaint in the service treatment records despite the fact that the above findings that would indicate that such an injury would be likely and stated, "[t]his latter fact actually magnifies the importance of there not being any documented evidence of trauma to both ankles as claimed by Veteran as one would expect there to be such trauma given the biomechanical 'set-up'.  There was none.  His separation examination lists him to be in good health and no complaints of ankle pathology."  The examiner then noted that the malicious malalignment syndrome was a congenital condition.  The examiner opined that based on the absence of objective documented evidence of complaints of ankle pain in service, the Veteran's bilateral ankle disabilities resulting from the malicious malalignment syndrome are not related to his active duty service.

The Veteran was afforded another VA examination in October 2015:  The examiner noted that the Veteran's service treatment records did not note any complaints of ankle problems and as such his current bilateral ankle disability was less likely than not related to his active duty service.  The examiner additionally noted that the Veteran's ankle disabilities were not related to or aggravated by his service connected bilateral knee disabilities or low back strain.  The examiner stated that there was no medical literature that causally connected back and knee problems to ankle conditions.  Finally, the examiner stated that the Veteran's ankle disabilities were the result of malicious malalignment syndrome that was a congenital condition and therefore not related to service.  

A congenital or developmental defect is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2012); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating that congenital or developmental defects are not diseases or injuries within the meaning of VA law and regulation).  As such, a congenital or developmental defect generally may not be service-connected as a matter of law; however, service connection may be granted if such a defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  The presumption of soundness does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Although the Veteran has a current diagnosis with regard to his bilateral ankles, the weight of the evidence does not rise to the level of equipoise regarding a traumatic in-service incurrence and also does not rise to the level of equipoise regarding evidence linking the Veteran's bilateral ankle sprains to his active duty service.

Moreover, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  See 38 U.S.C.A. § 5107(a)  ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

Accordingly, given the above, the Board finds that the medical evidence is more probative than the Veteran's statements.  The February 2014 and October 2015 VA examinations reflect review of the Veteran's treatment records and provide reasoned medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  To the extent that his ankle condition is congenital, it cannot be service-connected and to the extent there is a superimposed disability, the weight of the evidence does not reach equipoise that it can be linked to service or his service-connected disabilities.  

Although the Veteran can attest to having pain in his ankle, as this is within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran has a bilateral ankle disability that can be linked to any injury experienced in service cannot be determined by mere observation alone.  The Board finds that determining the exact cause of the Veteran's bilateral ankle condition is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran has a bilateral ankle disability related to his active duty service.  Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether he has a bilateral ankle disability that is related to his active duty service.

The February 2014 and October 2015 opinions regarding the etiology of the Veteran's bilateral ankle disorder are the most probative medical evidence addressing the etiology of the Veteran's bilateral ankle disability.  These opinions are probative because they are factually informed medically based and responsive to the inquiry.  The examiners provided a full and complete rationale for the opinions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a VA examination report "must be read as a whole" to determine an examiner's rationale).  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  Thus, in this case, the Board finds that the VA examiners' opinions are entitled to the most probative weight regarding the etiology of the Veteran's bilateral ankle disability.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Accordingly, given the record before it, the Board finds that the evidence against the claims for a right ankle disability and a left ankle disability is more probative than the evidence in favor of the claims.  Therefore, the Veteran's claim for service connection for a right ankle disability and a left ankle disability must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A compensable rating for alopecia is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


